Citation Nr: 1416112	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  13-02 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  The propriety of the reduction of the Veteran's disability rating for service-connected bilateral sensorineural hearing loss from 60 percent to 20 percent effective from March 1, 2012.

2.  Entitlement to a disability rating in excess of 20 percent for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and C.B.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to March 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In that rating decision, the RO reduced the Veteran's disability rating for bilateral sensorineural hearing loss from 60 percent to 20 percent from March 1, 2012.  The Veteran perfected an appeal of this matter, to include the issue of whether a rating in excess of 20 percent is warranted.  Given the different applicable laws and regulations, the issues have been separated and characterized as set forth above.

In November 2013, the Veteran and C.B. testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is associated with the Veteran's Virtual VA claims file.  The remainder of the file is associated with the Veteran's electronic file maintained in the Veterans Benefits Management System.  All evidence has been reviewed by the Board prior to this adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's claims were previously before the Board and remanded in December 2013.  As will be explained in greater detail below, the remand directives were complied with, and the claims are properly before the Board at this time.


FINDINGS OF FACT

1.  At the time of the effective date of reduction, March 1, 2012, the 60 percent disability rating for the Veteran's service-connected bilateral hearing loss disability had been in effect for less than five years.

2.  At the time of the December 2011 rating decision reducing the rating for the Veteran's bilateral hearing loss disability from 60 to 20 percent, the evidence showed a material improvement in the service-connected bilateral hearing loss disability reasonably certain to be maintained under the conditions of ordinary life and work.

3.  On VA audiological testing in August 2011, the Veteran's hearing acuity was level VI in the right ear and level V in the left ear.


CONCLUSIONS OF LAW

1.  The RO's decision to reduce the rating for the service-connected bilateral hearing loss from 60 percent to 20 percent from March 1, 2012, was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for an evaluation in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, in a March 2011 letter, the Veteran was informed of the evidence needed to substantiate a claim for an increased rating as well as his and VA's responsibilities for obtaining evidence.  He was also provided notice regarding disability ratings pursuant to the requirements of Dingess.  While the rating criteria specific to his disability were not provided therein, there were subsequently included in a December 2012 statement of the case.  Therefore, the Veteran had actual knowledge of the rating criteria specific to his appeal, and it was thereafter readjudicated in February 2014, curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Furthermore, as will be described in greater detail below, the Veteran received all required notice regarding the reduction of his disability rating pursuant to 38 C.F.R. § 3.105(e).

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available post-service medical records pertinent to the appeal period are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein. 

The Veteran was also afforded VA audiological examinations dated in April and August 2011 and January 2014.  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination and fully addresses the rating criteria that are relevant to rating the disability in this case.

The January 2014 VA examination report shows that reliable results of the pure tone thresholds test or word test could not be obtained.  The audiologist explained that the Veteran was giving nonorganic answers and implied that he was not cooperating in the examination.  Therefore, reliable results could not be obtained.  In the March 2014 informal hearing presentation, the Veteran's representative argued that, because these results were unreliable, there were no reliable results of record, and the Veteran needed to be afforded another VA examination.  In a March 2014 written statement, the Veteran indicated that he was tired when he attended the examination and did not like the demeanor of the examiner.

The Board finds that a remand is not necessary to afford the Veteran another examination.  Such was already provided, and the Veteran did not appear to fully cooperate.  The difficulty of getting the Veteran to respond to the hearing tests was also previously noted by VA examiners and treatment providers.  The Board finds, based on the examination report, that the Veteran failed to cooperate with his examination.  Therefore, remanding this claim again to provide him yet another examination is unnecessary.  The Board notes, in addition, that the August 2011 VA examination can be used to rate the Veteran's disability, as the Board has learned now that the word test used on that examination was the Maryland CNC Word test.  Therefore, it is adequate to serve as a basis for rating the disability, and the Board will not remand because the Veteran failed to cooperate in the last examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination as to the Veteran's bilateral hearing loss.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In addition, the Board's December 2013 remand directives have been complied with.  The Veteran's VA outpatient treatment records were obtained and associated with his claims file.  Information was obtained regarding the type of word test that was used during the April and August 2011 VA examinations, and the Veteran was afforded a VA examination in January 2014 that complied with all requisite instructions.  Therefore, the Board finds that we may proceed with this appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the Board during the course of this appeal.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  The claims are thus ready to be considered on the merits.


Analysis

Applicable Legal Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to restoration, there is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 413 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability has actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  38 C.F.R. § 3.344(c), applicable to ratings such as this one in effect for less than 5 years, requires improvement before an evaluation is reduced.  Implicit in the regulations is that any improvement must be of such a nature as to warrant a change in the evaluation.  38 C.F.R. § 3.105(e) contains procedures that the RO must follow when reducing a rating, including issuance of a proposed reduction in rating and an opportunity for presentation of additional evidence.

The Veteran's bilateral hearing loss is currently evaluated pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lindenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.


Factual Background

A March 2011 VA outpatient treatment record shows that the Veteran's speech recognition was 88 percent in his right ear and 96 percent in his left ear.  However, there is no indication which word test was used.

In April 2011, the Veteran underwent VA examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
60
70
80
80
LEFT
60
60
70
70

Speech audiometry revealed speech recognition ability of 32 percent in the right ear and of 56 in the left ear.

In August 2011, the Veteran underwent VA examination.  The provider did not have significant difficulty communicating with the Veteran.  Given his degree of hearing loss, he would be expected to have significant difficulty communicating in environments with background noise and some difficulty communicating in quiet environments if the communication is not face-to-face.  The hearing loss should not prevent him from attaining gainful employment.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
65
75
80
LEFT
60
55
60
75


Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 76 in the left ear.  The audiologist noted that the Veteran presented with a large amount of cerumen in both ear canals, which was removed.

A February 2013 VA outpatient record shows that speech recognition scores were 92 percent in the right ear and 84 percent in the left ear, but the identity of the test used was not noted.  Speech reception thresholds were in agreement with pure tones at 40 dB and 45 dB for the right and left ears, respectively.  Initial results of pure tones were much poorer and did not agree with speech reception thresholds obtained.  The audiologist reinstructed and got improved thresholds.

In January 2014, the Veteran underwent VA examination.  The examiner indicated that the Veteran's hearing acuity could not be tested.  She noted that the Veteran's initial responses to pure tones suggested a flat 90-95 dB loss, which was not consistent with his communication ability and was highly elevated compared to the Veteran's most recent VA audiological evaluation conducted less than a year ago in February 2013.  Reinstruction did not result in improved responses from the Veteran.  Stimuli were then changed from pure tones to frequency shaped noise.  The Veteran then provided responses that suggested a flat 75 dB loss, which was still elevated and inconsistent with his hearing test from less than one year ago, and it also confirmed discrepancies within that day's test results.  The examiner further reiterated that pure tone test results were not valid for rating purposes and were not indicative of organic hearing loss.

Speech discrimination using the Maryland CNC Word test was 58 percent in the right ear and 60 percent in the left ear.  However, the examiner indicated that the use of the word recognition score was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that made combined use of pure tone average and word recognition scores inappropriate.

The diagnosis was sensorineural hearing loss.  The Veteran reported having difficulty hearing in most situations.  The audiologist explained that the speech recognition scores obtained were suspect.  Significant pausing was required between each word presented with labored responses by the Veteran.  He also exhibited behavior suggestive of a non-organic level of hearing loss during pure tone testing.  The Veteran was previously seen for audiological testing in April and August 2011, during which the Maryland CNC word test was used.  He was also seen for a VA audiological test in February 2013.  The speech recognition scores shown in April 2011 and February 2013 was one more reason the speech recognition scores on this day may be somewhat suspect.  The Veteran could be expected to have significant difficulty communicating in environments with background noise and some difficulty communicating in quiet environments if the communication is not face-to-face.


Propriety of Reduction

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

The RO complied with the procedural requirements for rating reductions.  The RO sent the Veteran an October 2011 letter and rating decision proposing to reduce the rating for his bilateral hearing loss from 60 to 20 percent.  The letter explained how this would affect his the Veteran's combined evaluation.  The letter also informed the Veteran that he could submit evidence showing why the proposed reduction should not take place, and that he could appear at a personal hearing to present evidence or argument against the proposed reduction.  The RO thus complied with the procedural requirements for rating reductions.  38 C.F.R. §3.105(e).

A veteran's disability evaluation will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  The Court has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Prior to reducing a Veteran's disability rating, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Section 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. 413, 419 (1993).

Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  The regulation provides that reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  Here, the 60 percent rating for bilateral hearing loss was in effect from March 17, 2011, to February 29, 2012, less than 5 years.

The above evidence reflects that the 60 percent rating was based on the April 2011 VA examination report.  The August 2011 VA examination report was at least as full and complete as the April 2011 VA examination report and was more detailed with regard to the effects of the Veteran's hearing loss on his daily life.  The August 2011 VA examination report showed that speech recognition scores were 80 percent in the right ear and 76 percent in the left ear.  As was confirmed by the January 2014 VA examiner, the Maryland CNC Word test was used on both examinations.

The above evidence reflects that the August 2011 VA examination forming the basis for the reduction was full and complete, and at least as full and complete as the April 2011 VA examination upon which the rating increase was originally based.  Furthermore, subsequent testing supports a finding of material improvement and reflects that it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  While the February 2013 VA outpatient record contains the result of a word test that is not specified to be a Maryland CNC Word test, the Board finds that this test, while it may not be used to rate the Veteran's hearing loss under the applicable diagnostic code, can be used to show that the improvement in the Veteran's hearing is likely to be maintained under the ordinary conditions of life.  Since the Veteran appears not to have cooperated during the January 2014 VA examination, that evidence contains no probative value.

Thus, the reduction effectuated by the RO was supported not only by the August 2011 VA examination, but by the subsequent VA treatment records as well.  The facts established that there had been material improvement and therefore, the reduction was proper.

In reaching this conclusion, the Board has considered the Veteran's statements that hearing loss does not improve and has gotten worse, and the Veteran is certainly competent to provide such testimony regarding his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the results of independent hearing tests are more probative on the matter of whether the Veteran's hearing loss disability improved than the Veteran's lay statements.  Hearing is evaluated, for VA purposes, based on a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Therefore, the results of these tests are given more probative weight than the Veteran's statements and hence, material improvement in the symptoms that served as the basis for the 60 percent rating, thus warranting the reduction from 60 to 20 percent.


Increased Rating

The Board will now turn to the question of whether a rating in excess of 20 percent is warranted for bilateral hearing loss.  

The only evidence that can be used to evaluate whether the Veteran's bilateral hearing loss should be higher than 20 percent, pursuant to the applicable rating criteria, are the results of the August 2011 examination reports.  The VA outpatient records contained word recognition scores but no indication whether it was the Maryland CNC Word test and also did not contain individual pure tone threshold results.  Therefore, they cannot be used to evaluate the disability.  

In addition, as discussed above, there were no reliable results produced during the January 2014 VA examination.  It is clear from the examination report that the Veteran did not cooperate with the examination and provided responses that were non-organic, according to the audiologist.  Therefore, there were no reliable results from this examination report that can be used to evaluate the disability.

In August 2011, Maryland CNC speech recognition scores were 80 percent in the right ear and 76 percent in the left ear.  These audiometric findings equate to level IV hearing in both ears.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, they correspond to a 10 percent rating under the provisions of 38 C.F.R. § 4.85.  

However, the hearing in both ears satisfies the definition of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Therefore, the Board will also evaluate the results under Table VIa to see if a higher rating results.  The results of the Veteran's pure tone threshold tests equate to a level VI in the right ear and a level V in the left ear from.  See 38 C.F.R. § 4.85, Table VIa. When those values are applied to Table VII, they correspond to 20 percent rating and no more under the provisions of 38 C.F.R. § 4.85.

The above evidence reflects that the appropriate rating for the bilateral hearing loss is 20 percent since it was properly reduced from 60 percent.  The Veteran did not meet the criteria for a higher rating at any point since then, and there are no other probative audiological results of record.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court addressed a challenge to VA's audiological testing practices, specifically whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Subsequently, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist," and "VA has never adopted an interpretation to the contrary."

August 2011 and January 2014 VA examination reports contained information regarding the functional effects of the Veteran's hearing loss, and both examiners commented that the Veteran would have difficulty hearing in a noisy environment and would function best in a quiet environment where communication was face-to-face.  Nevertheless, both examiners found that the Veteran would continue to be able to obtain and maintain substantially gainful employment.  Nevertheless, given the Federal Circuit's statement in Vazquez-Flores above, the Board finds that this information is not relevant to the rating of the Veteran's bilateral hearing loss under the schedular rating criteria.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which includes difficulty hearing speech and trouble with a noisy environment.  Moreover, as discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment. 

Moreover, even if the criteria do not reasonably describe the Veteran's bilateral hearing loss disability level and symptomatology, the Veteran does not claim, and the evidence does not reflect, that his bilateral hearing loss has caused marked interference with employment.  While VA examiners commented that the Veteran would perform better in a quiet environment with face-to-face communication, this does not demonstrate marked interference with employment.  Instead, the record merely shows that the Veteran would have some difficulty with one specific type of work environment.  There is no allegation or evidence to suggest that the Veteran was not able to perform numerous jobs with his hearing impairment.  In fact, the VA examiners opined that the Veteran's hearing loss did not impact his ability to obtain and maintain substantially gainful employment.  There is also no evidence of frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The preponderance of the evidence reflects that the symptoms of the Veteran's bilateral hearing loss do not more nearly approximate the criteria for a rating in excess of 20 percent.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an increased rating for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

The reduction of the Veteran's disability rating for service-connected bilateral sensorineural hearing loss from 60 percent to 20 percent effective from March 1, 2012, was proper.

A disability rating in excess of 20 percent for bilateral sensorineural hearing loss is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


